Title: From Louisa Catherine Johnson Adams to Ward Nicholas Boylston, 17 October 1824
From: Adams, Louisa Catherine Johnson
To: Boylston, Ward Nicholas


				
					My Dear Sir
					Washington 17 Octbr. 1824
				
				Being free from the head ache to day almost for the first time since my return home I hasten to inform you of our safe arrival after a very unpleasant journey which was attended by more fatigue than common in consequence of the rejoicings in Philadelphia for the arrival of Genl La Fayette in which I was obliged to become a participator—From Philadelphia to Washington we met with almost every disagreeable that could be thrown into the space of twenty four hours and the consequence is a return of my intermitting complaint which I much fear will torment me great part of the Winter—The Genl passed through this City on his way to York Town and honoured us with his company for a few days. In consequence of the ill state of Mrs. Monroe’s health the Presidents house was shut to the Ladies of Washington and I was obliged to make an effort to entertain them which I did to the best of my power being very sick and almost incapable of the exertion—Our Citizens had however an opportunity of greeting our distinguished Guest in all the unaffected but cordial guise of democratick simplicity and his welcome was as pure as if it had been offered in a more brilliant form—He yesterday left us for Alexandria from whence he is to proceed to York Town to day—You take so much interest in all my concerns my dear Sir, that I will acknowledge to you that the cruel injustice, and infamous slander of Mr Kerr and his friends, almost overcame the fortitude which I have hitherto boasted of possessing; as it carries an air of probability to persons who did not know the desperate situation of the poor woman whose Note Mr Adams endorsed—Her Store was perfectly empty when she first solicited me to employ her, and she had not ten Dollars worth of goods in the world. I became acquainted with her in the Month of June; was in Boston in August September and part of October, and assisted her in December—Under these circumstances how could I owe her ninety dollars in that time? All the work she had done for me being three Dresses for which I had found all the materials? The enormous extravagance, the baseness, and the injustice, whi with which I am charged, made me suffer more than I can express—and I feel it my duty to vindicate myself to those friends whose good opinion I value, as well as to assert, that Mr Adams is too kind and liberal to me, to induce me to resort to such means to procure money when I want it—You will excuse my saying any thing on this subject to you, my dear Sir: but I beg you to tell George what I have stated, as I do not love to write to my Sons, for fear of rousing feelings in them which might be sufficiently painful, to lead to imprudence: but I wish to acquit myself to all those who might even charge me with imprudence—where as true as God is in heaven my heart assures me I meant only kindness, without a thought of the circumstance ever being known to the publick—Present me kindly to Mrs. Boylston and believe me with affection and Respect your friend—
				
					L C Adams
				
				
			